Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9 are pending. 
Claims 8, 10-14 are cancelled. 
Election/Restrictions
Applicant’s election of Group I, species 4, claims 1-7, in the reply filed on 1/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application is a 371 of PCT/EP2018/056827 filed on 3/19/2018, and claims priority to GB1704357 to United Kingdom of Great Britain, filed on 3/20/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Also the term bicyclic without further description is unclear. There is nothing in the specifications describing what is included in that definition. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 

WO 2010080183 or US 8,653,273 B2 published more than a year earlier, to others. 
It discloses several compounds. See 
    PNG
    media_image1.png
    372
    186
    media_image1.png
    Greyscale
 fig 2, and see table 1, 2, 3, 4. Which are in the figures. 


    PNG
    media_image2.png
    519
    452
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102a(1)as being anticipated  by WO 2009132202. 
The reference  discloses compounds such as 
    PNG
    media_image3.png
    308
    603
    media_image3.png
    Greyscale

(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a) 1 as being anticipated by US 20090163545 Goldfarb David. 
The reference discloses compounds such as 
    PNG
    media_image4.png
    306
    737
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    826
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    502
    653
    media_image6.png
    Greyscale
.

See the figures.



Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick Gentry et al. ( in IDS)
Applicants claims are drawn to a compound of formula where in V is a SO2, R1 is a bicyclic , aryl, W is CH, X is C=O, Y is NH or N-Methyl and R2 is a benzyl.

    PNG
    media_image7.png
    92
    351
    media_image7.png
    Greyscale

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches compounds of the formula,

    PNG
    media_image8.png
    68
    422
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    72
    218
    media_image9.png
    Greyscale
 Table 1, and page 7806.
Difference between Prior Art and Claim MPEP 2142-2413 
The difference is in the N-“ethyl” instead of N-methyl.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-3,5-7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by WO 2018/104220 Kley Joeg et al ( filed earlier. Dec.6, 2016.)
.

The compounds of the prior art  have the same use. 
    PNG
    media_image10.png
    90
    140
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    272
    359
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    280
    385
    media_image12.png
    Greyscale



Applicants compounds are drawn to  
    PNG
    media_image7.png
    92
    351
    media_image7.png
    Greyscale

where in V is a SO2,  R1 is a bicyclic , aryl, W is CH, X is C=O, Y is NH or N-Methyl and R2 is a benzyl. Or W is a N and X is a C=O.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having some IC50 values  does not reasonably provide enablement for treatment and prevention of the list of disorders as given in claim 5 and 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

1) The breadth of the claims: The instant claims encompass many compounds with a different core and different groups hanging off of it and it prevents and treats numerous disorders..
2) The nature of the invention: The invention is a chemical compound used as a pharmaceutical.

3) The state of the prior art: The state of the prior art is that the drugs and the enzymes react in a lock and key mechanism and the structure of the compound has to be specific. Even a difference of a methyl group verses a hydrogen changes the properties altogether. A good example is a theophylline verses caffeine. They differ by just a methyl group but one of them has a pharmaceutical use as a bronchodilator. There is no absolute predictability and no established correlation between the different substitutions on a core that they would all behave in the exact same way. The state of the prior art  is that it involves  screening  in vitro and invivo to determine which compounds  exhibit  the desired pharmacological activities. There is no  

Preventive a disease requires some population data to show that the diseases can in fact be “prevented.” 

4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  

5) The level of predictability in the art: 
How to use:-  It is  noted that  the pharmaceutical art  is unpredictable , requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more  unpredictable  an area is, the more specific  enablement  is necessary  in order to satisfy the statue. The  level of unpredictability is in the art   is very high. The compounds which differ by a methyl group  also show  different properties, for e.g.  theophylline  and caffeine. One of them is a bronchodilator and they differ only by a methyl group. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).


6) The amount of direction provided by the inventor: The inventor provides very little direction in the instant specification. There is no population data to show that the disorders can be prevented. The specification also states that the present invention will be further investigated for the potential use for the treatment of  disorders.

7) The existence of working examples: The instant specification does not have any teaches to show the nexus between their activity and the treatment of the various disorders claimed. 
A quick google scholar search , Katsuhisa Inque, shows come study with Lithium, but it does not show a nexus between the  disorders as claimed. 


8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In view of all the above factors, guidance and state of the art which doe not show a nexus between the disorders and applicants own specifications saying that more investigation is needed ( last para of the spec.) , it would require an undue amount of experimentation to use the invention of the claims , or for  using them to  prevent  the diseases.


Genetech Inc Vs Nova Nordisk  42 USPQ 2d 1001.
“A patent is not a   hunting license. It is not a reward for search but   compensation for its successful conclusion and patent protection is granted in return   for an enabling disclosure  of an invention , not for vague intimations of general ideas that may or may not be workable.”

MPEP 2164.01(a) states, "A conclusion of lack of enablement means that,
   based on the evidence regarding each of the above factors, the specification, at the
   time the application was flied, would not have taught one skilled in the art how to
   make and/or use the full scope  of  the  claimed  invention  without  undue
   experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed.
   Cir. 1993)."  That  conclusion  is  clearly  justified  here.  Thus,  undue
   experimentation will be required to practice Applicants' invention.


Note Bernard Vacher et al. disclose a species wherein the CH2-pyridyl is substituted. 

    PNG
    media_image13.png
    250
    606
    media_image13.png
    Greyscale


Conclusion
Claims 1-7 are rejected.
Claims 9 is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 10, 2021.